DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 3/21/21 was entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 060162711 (“JP ‘271”).
Regarding claim 1, JP ‘271 disclosed a system for scanning documents, the system comprising: 
 	an input tray (1) for holding one or more documents to be scanned; (paragraph 0001);
 	a transport drive system (bottom roller of roller pair 7) configured to move a document of the one or more documents along a document transport path;
	at least one roller element (top roller of roller pair 7) configured to feed the one or more documents to be scanned into a document transport path;

 	a motion controller (9) configured to 
 		control the at least one feeder gate element to engage with lead edges of the documents held by the input tray (paragraph 0012);
 		oscillate the at least one feeder gate element forward and backward in respect to the document transport path according to one or more oscillation parameters to align the lead edges of the documents along a vertical plane (perpendicular to, and at the edge of, plate 4; see Figure 1; and paragraphs 0012-0014); and 
 		disengage the at least one feeder gate element with the lead edges of the documents held by the input tray to allow the documents to be transported along the document transport path (as a sheet is fed using roller pair 7);
 	at least one sensor (6) configured to determine the quality of the alignment of the documents in the input tray, that is to say it determines the appropriate relative positions of the documents such that the ‘quality of the alignment’ is whether the documents are proximate the roller pair in the correct relative position (see at least paragraph 0013); and 
 	at least one imaging device located along the document transport path and configured to image the document and provide digital image data to a processor (see at least paragraph 0001).
 	While JP ‘271 teaches that the sensor (6) sends the detection signal effecting control of the oscillations to continue or stop there does not appear be explicit recitation of a processor governing such determination.  That is to say, it is implicit or at least it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
  	Regarding claim 9, the oscillation forward and backward in respect to the document transport path would cause the documents engaged with the at least one feeder gate element to slide between each other and to move towards the at least one feeder gate element, aligning the lead edges of the documents (see at least Figure 1).

Claims 2-6, 8, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06016271 (“JP ‘271”) and Asada et al. US 7,000,916 (“Asada”).
With regard to claims 2-6, 8, and 10, JP ‘271 taught the limitations of claim 1 as listed above but did not teach coupling the gate to a drive shaft.  Asada teaches wherein the at least one gate element is coupled to a drive shaft (e.g., shaft of 50) of the transport drive system and the drive shaft rotates according to the one or more oscillation parameters to oscillate the at least one gate element forward and backward along the document transport path. (Figs. 14, 20A, 20B; C12/13+; C13/L36+) 	
 	Asada further teaches wherein the one or more oscillation parameters include at least one of an amplitude, a frequency of oscillation, a total number of oscillation cycles, an acceleration of the feeder gate elements, a deceleration of the feeder gate elements, and how long to pause between each oscillation. (C13/L36+)
 	Asada further teaches a document present sensor, and wherein the one or more oscillation parameters are based on a type of material of the documents inserted into 
  	Asada further teaches wherein disengaging with the lead edges of the documents includes retracting the at least one gate element into a frame body of the system. (Figs. 2, 5 and 10)
 	Asada further teaches wherein the at least one gate element includes a down position stop (e.g., base/bottom of 12c), the down position stop configured to engage with a frame stop (41a) to constrain a forward movement of the feeder gate element in respect to the document transport path. (Figs. 5, 8)
 	Asada further teaches wherein the at least one gate element includes an up position stop (e.g., base/bottom of 12c), the up position stop configured to engage with a frame stop (41a) to constrain a backward movement of the feeder gate element in respect to the document transport path. (Figs. 5, 10)
 	Asada further teaches a feeder roller (37) configured to transport a document from the input tray into the document transport path within the scanner (1); (Fig. 12) detection sensors (82) configured to detect leading and trailing edges of the document transported along the document transport path; and at least one imaging device (e.g., 3 or 4) configured to image the document and provide digital image data to a processor (e.g., of 4). (Fig. 1; C5/L46+).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Asada with JP ‘271 to use the bottom plate and hopper arrangement provided by Asada to adjust the for the appropriate resistance as taught by Asada while feeding a sheet to a scanner.

 	determining documents are present in an input tray (20, 21) of the scanning device, (C10/L13+) the leading edges of the documents being engaged with at least one feeder gate element of the scanning device in a blocking position; (Figs. 2, 5, 8-15; C7/L39+)
 	oscillating the at least one feeder gate element (12) forward and backward in respect to a document transport path of the scanning device according to one or more oscillation parameters to align the lead edges of the documents along a vertical plane; (Figs. 14, 20A, 20B; C12/13+; C13/L36+) and
 	retracting the at least one feeder gate element to a retracted position to clear the document transport path (i.e., next sheet feed operation); (Figs. 8-15; 20A, 20B)
 	separating (via 37) a document from the documents in the input tray of the scanning device; and 
 	transporting (via 37, 81a, 81b) the separated document along the document transport path within the scanning device; (Figs. 8-15; 20A, 20B).
 	Asada does not appear to teach determining a quality of the alignment in the input tray.  JP ‘271 teaches many of the aforementioned limitations as discussed previously including determining via a sensor (6), a quality of the alignment of the documents in the input tray (paragraph 0013) and imaging the sheet with an imaging device along the transport path and providing digital image data to a processor (see at least paragraph 0001).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of JP ‘271 with Asada to provide the 
 	Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processor and presence sensors to determine that each document of the documents has been scanned.  This is standard for scanners.  Furthermore, raising the at least one feeder gate element to the blocking position would occur before or after a sheet feeding operation to block the document transport path. (Figs. 8-15; 20A, 20B)
 	Regarding claim 13, Asada discloses wherein oscillating the at least one feeder gate element forward and backward in respect to the document transport path causes the documents engaged with the at least one feeder gate element to slide between each other and to move towards the at least one feeder gate element, aligning the lead edges of the documents. (Figs. 12, 14 & 15)  This also occurs within JP ‘271 as mentioned above.
 	Regarding claim 14, Asada discloses wherein the at least one gate element is coupled to a drive shaft (e.g., shaft of 50) of a transport drive system (11, 13, 14; (Figs. 
 	Regarding claim 15, Asada discloses wherein the one or more oscillation parameters include at least one of an amplitude, a frequency of oscillation, a total number of oscillation cycles, an acceleration of the feeder gate elements, a deceleration of the feeder gate elements, and how long to pause between each oscillation. (C13/L36+)
 	Regarding claim 16, Asada discloses wherein the one or more oscillation parameters are based on a type of material of the documents inserted into the input tray, a number of documents inserted into the input tray, a width of the documents, and a length of the documents. (C13/L36+)
 	Regarding claim 17, Asada discloses wherein the at least one gate element includes a down position stop (e.g., base/bottom of 12c), the down position stop configured to engage with a frame stop (41a) to constrain a forward movement of the feeder gate element in respect to the document transport path. (Figs. 5, 8)
 	Regarding claim 19, Asada discloses wherein the at least one gate element includes an up position stop (e.g., base/bottom of 12c), the up position stop configured to engage with a frame stop (41a) to constrain a backward movement of the feeder gate element in respect to the document transport path. (Figs. 5, 10)
 	Regarding claim 20, Asada discloses transporting the document sheet along the document transport path using one or more drive motors (50) and transport rollers (37); detecting the lead and trailing edges of the document sheet transported along the 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asada and JP ‘271 as applied to claims 6 and 17 above, and further in view of Kakita US 2017/0225917 (“Kakita”).
 	The claimed limitations were taught by the combination as listed above, but there is no mention of the down position stop includes a magnetized element and wherein the frame stop includes a ferromagnetic material such that the down position stop and the frame stop are attracted to one another. However, it is well known in the art to employ magnetic attraction through a magnetized element and ferromagnetic material to attract two elements and maintain them in fixed contacted position with one another until the magnetic force can be overcome.  
 	Kakita demonstrates that this feature is well known in the art.  In particular, Kakita provides a gate element (26A) to open and close access to a transport path (24b), (Fig. 1) where a magnet (261) is provided for holding the gate element (magnetized element) at an open position where the gate element is retract to open the transport path.  (Figs. 1, 2A, 2B; [0073])
 	In view of both teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a magnetized element to the down position stop, wherein the frame stop includes a ferromagnetic material such .

Response to Arguments
Applicant's arguments filed 3/21/21 have been fully considered but they are not persuasive.  Applicant argued that JP ‘271 and Asada were silent as to aligning the lead edge of the documents along a vertical plane.  The Examiner notes that regardless of the references mentioning the words “vertical plane,” the same can be plainly seen within the figures. Figure 1 of JP ‘271, for example, shows the result of oscillating the at least one feeder gate element.  The lead edge of each document will be aligned along a vertical plane perpendicular to the feeder gate, or plate 4.  The same interpretation applies to the reading of Asada.
Applicant argued that sensor 6 of JP ‘217 does not detect “the alignment quality” as shown by Figures 1A and 1B and paragraph 0061 of the instant application.  The Examiner did not find any special definition nor any limiting explanation that precludes the reasonable interpretation being applied to the claims and as reflected in the rejections above.  Indeed, it would be improper to import claim limitations from the specification, see MPEP 2111.01 II.  Instead, the claims must be given their broadest reasonable interpretation in view of the disclosure as a whole.  Therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Translation obtained from https://patents.google.com/patent/JPH0616271A/en?oq=0616271